Title: From George Washington to Timothy Pickering, 19 February 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Dr Sir,
                            New Windsor Feby 19th 1781
                        
                        If the detachment now forming, pursues its object, it will be a strong additional motive against having
                            deposits at, and upon the Morris Town Road to this place; because the Troops now on that communication will be
                            considerably reduced, without the means of replacing them. If therefore my former order on this head is not fully complied
                            with no time should be lost in the completion of it. A quantity of Provisions at Ringwood (till we are in greater force)
                            will run eminent danger of being destroyed by a Partisan stroke, I desire therefore it may not be suffered to accumulate
                            at that Post.
                        If there is no particular inconvenience, with which I am not acquainted, I think the back communication by
                            Sussex Court House—or the middle one by the White House, Germantown, Succasuny Meeting House, Kennys forge, New found
                            land, Davenports Mills & Colo. Sewards to Warwick would, circumstanced as we are, be the most eligible because
                            less hazardous—& I believe equally convenient to this place. The last, I am informed, is the nearest and best road
                            of any from this place to Trenton. Mr DeWit is about measuring of it. I am with esteem & regard Dr Sir Yr Obedt
                            Servt
                        
                            Go: Washington
                        
                    